Exhibit 10.35

ANNUAL BASE SALARIES APPROVED FOR NAMED EXECUTIVE OFFICERS

OF WORTHINGTON INDUSTRIES, INC.

In June 2010, the Compensation and Stock Option Committee of the Board of
Directors of Worthington Industries, Inc. approved the base salaries for the
named executive officers for Fiscal Year 2011 identified below, which base
salaries became effective June 1, 2010.

 

Name and Principal Position

   Base Salary  

John P. McConnell

Chairman of the Board and Chief Executive Officer

   $


 

600,000


(no change

  


) 

George P. Stoe

President and Chief Operating Officer

  

$

566,000

  

  

B. Andrew Rose

Vice President – Chief Financial Officer

  

$

380,000

  

Mark A. Russell

President – The Worthington Steel Company

  

$

400,000

  

  

Harry A. Goussetis

President – Worthington Cylinder Corporation

  

$

317,500

  